Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 1 of 12 PageID: 747



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    MOHAMED ELLAISY,                       1:13-cv-05401-NLH-JS
                    Plaintiff,             OPINION
          v.

    CITY OF ATLANTIC CITY, et
    al.,

                    Defendants.


APPEARANCES:

JENNIFER ANN BONJEAN
ASHLEY BLAIR COHEN
BONJEAN LAW GROUP PLLC
467 SAINT JOHNS PLACE
BROOKLYN, NY 11238

      On behalf of Plaintiff

MORRISON KENT FAIRBAIRN
MICHAEL A. ARMSTRONG & ASSOCIATES, LLC
79 MAINBRIDGE LANE
WILLINGBORO, NJ 08046

      On behalf of Defendant City of Atlantic City

HILLMAN, District Judge

      Presently before the Court is Defendant the City of

Atlantic City’s appeal of a discovery order entered by the

Magistrate Judge.      For the reasons expressed below, the Court

will deny Atlantic City’s appeal and affirm the Order.
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 2 of 12 PageID: 748



                          BACKGROUND & ANALYSIS

       This action arises from an incident that occurred at the

Murmur Nightclub in the Borgata Hotel on September 13, 2011.

Plaintiff, Mohamed Ellaisy, a patron at the nightclub, claims he

was a victim of excessive force by Atlantic City police officers

Wheaten and Hambrecht who were working special employment

details at the Borgata.       Plaintiff first filed his original

complaint against Defendant Atlantic City police officers

Wheaten and Hambrecht, Atlantic City, and Borgata on September

10, 2013.    The matter was stayed for several years during which

time Plaintiff was prosecuted and convicted for indictable

offenses, including aggravated assault, based on what he claims

was false and fabricated testimony of Wheaten and Hambrecht and

other Borgata employees.

      On July 16, 2019, the Superior Court of New Jersey,

Appellate Division, reversed Plaintiff’s criminal convictions,

finding that his Due Process rights were violated because

exculpatory evidence regarding Defendant Wheaten’s complaint

history was concealed from the defense.          The Appellate Division

further held that because Defendant Wheaten gave false testimony

at his criminal trial regarding his internal affairs history,

Plaintiff’s criminal conviction should be vacated and the matter

remanded for a new trial.       The Atlantic County Prosecutor’s

office subsequently dismissed all charges against Plaintiff.

                                      2
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 3 of 12 PageID: 749



      Thereafter, Plaintiff sought leave to lift the stay in this

action and amended his complaint to add parties and claims.             On

January 17, 2020, Plaintiff filed an amended complaint against a

number of Atlantic City police officers, the City of Atlantic

City, Borgata Hotel and Casino, and several Borgata employees.

(Docket No. 46.)     Plaintiff’s amended complaint alleges that

Atlantic City’s policies and practices were the moving force

behind the Constitutional violations he suffered.           Defendants

filed their Answers to the amended complaint on February 17 and

18, 2020, and the parties commenced written discovery.

      On May 15, 2020, Plaintiff made mandatory Rule 26(a)

disclosures identifying those documents that “he has in [his]

possession, custody, or control and may use to support [his

claims or defenses].”      Fed. R. Civ. P. 26(a)(1)(A)(ii).        In the

Rule 26 disclosures, Plaintiff identified numerous documents in

the control of his attorney that were produced by Atlantic City

to Plaintiff’s counsel during eight other federal civil rights

lawsuits against Atlantic City and individual Atlantic City

police officers.     Like this case, those actions alleged Fourth

Amendment violations and claims that the City’s policies and

practices are the moving force behind the officers’

unconstitutional conduct.       The underlying conduct in most of

these lawsuits occurred around the time that Plaintiff’s



                                      3
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 4 of 12 PageID: 750



constitutional rights were allegedly violated by the defendant

officers at Murmur nightclub in 2011.

      On May 18, 2020, Plaintiff filed a proposed order with a

letter from his counsel seeking to permit Plaintiff to disclose

and produce confidential materials identified in Plaintiff’s

Rule 26 Initial Disclosures in the possession of Plaintiff’s

counsel from the other eight cases.         The parties were in

agreement that Plaintiff could not produce the City’s

confidential materials absent a court order because those

materials were provided to Plaintiff’s counsel pursuant to

Discovery Confidentiality Orders.         As permitted by the orders,

the City agreed to allow Plaintiff’s counsel to use some of the

confidential discovery previously produced in some of the other

Atlantic City cases as the cases were progressing concurrently

and, for the most part, involved the same attorneys and

discovery request.      The City contends that the most extensive

and sensitive of the materials comprises ten years of the

Atlantic City Police Department’s Internal Affairs files given

exclusively to Plaintiff’s counsel and the attorneys

representing the City of Atlantic City in the other matters for

the purposes of Plaintiff’s Monell liability expert’s review.

      Following letters exchanged by Plaintiff’s counsel and

counsel for Atlantic City concerning Plaintiff’s proposed order,

then Magistrate Judge Joel Schneider, U.S.M.J., held a

                                      4
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 5 of 12 PageID: 751



conference on June 2, 2020 to hear argument on Plaintiff’s

application.     Judge Schneider delivered an oral opinion

indicating that good cause existed to modify the Discovery

Confidentiality Orders in the prior cases to permit the use of

the City’s confidential materials shared in those cases in the

instant case.

      On June 10, 2020, the parties entered a Discovery

Confidentiality Order by consent.         Although Judge Schneider had

not yet entered the order modifying the DCOs in the prior cases,

Plaintiff produced the confidential materials to all attorneys

of record.    On July 8, 2020, Judge Schneider entered the Order

Modifying the Discovery Confidentiality Orders in three of the

six matters with DCOs.

      The City of Atlantic City appeals from this Order.           The

City argues that Judge Schneider erred because in entering the

order modifying the Discovery Confidentiality Orders and thus

allowing Plaintiff to produce the information produced by

Atlantic City to Plaintiff’s counsel in other cases, Judge

Schneider failed to consider the relevance of any of the

information to be produced.       The City also asserts several other

arguments for how Judge Schneider erred that ultimately

culminate in its view that although the IA files were previously

only provided to Plaintiff’s attorney in the prior matters and

the attorneys representing the City because they were being

                                      5
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 6 of 12 PageID: 752



produced for the sole purpose of Plaintiff’s expert opinion

against the City, Judge Schneider has now expanded disclosure by

permitting Plaintiff’s attorney to reproduce the files to

attorneys for the Defendant Officers and Borgata.

      When a magistrate judge decides a non-dispositive motion,

the “district court may modify the magistrate's order only if

the district court finds that the magistrate's ruling was

clearly erroneous or contrary to law.”            Cipollone v. Liggett

Group, Inc., 785 F.2d 1108, 1120 (3d Cir. 1986); see also L.

Civ. R. 72 .1(c)(A)(1) (“A Judge shall consider the appeal ...

and set aside any portion of the Magistrate Judge's order found

to be clearly erroneous or contrary to law.”).

      A magistrate judge's ruling is clearly erroneous when

“although there may be some evidence to support it, the

reviewing court, after considering the entirety of the evidence,

is ‘left with the definite and firm conviction that a mistake

has been committed.’”      Kounelis v. Sherrer, 529 F. Supp. 2d 503,

518 (D.N.J. 2008) (quoting Dome Petroleum Ltd. v. Emp'rs Mut.

Liab. Ins. Co., 131 F.R.D. 63, 65 (D.N.J. 1990); United States

v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).            A ruling is

contrary to law if “the magistrate judge has misinterpreted or

misapplied applicable law.”       Id.       The mere fact that the

reviewing court “might have decided the matter differently” is

insufficient to justify the reversal of the magistrate judge's

                                        6
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 7 of 12 PageID: 753



decision.    Mendez v. Avis Budget Grp., Inc., No. 11-6537, 2018

WL 4676039, at *2 (D.N.J. Sept. 28, 2018) (quoting Wortman v.

Beglin, No. 03-495, 2007 WL 2375057, at *2 (D.N.J. Aug. 16,

2007)).

       In opposition to the City’s motion, Plaintiff asserts that

Judge Schneider made no mistake, and he did not misapply the

law.    Plaintiff makes a very straightforward argument about the

practical reason Judge Schneider permitted Plaintiff’s counsel

to produce the Atlantic City documents and modify the

confidentiality orders in the other cases so that Plaintiff’s

counsel could do to so:       The City had no objection to the

documents being produced in this case, and the City did not

object to the relevance of the documents.          Instead, the City

objected to Plaintiff - not the City - producing the documents,

and whether Plaintiff could produce the copies she had to

Borgata.

       Plaintiff argues that this position not only undermines the

basis for the City’s appeal, but it demonstrates the

frivolousness of the City’s position.         Plaintiff points out that

Judge Schneider recognized there was no reason to “reinvent the

wheel” and unnecessarily duplicate past efforts by requiring

Plaintiff and the other defendants to go through the motions of

demanding such documents from the City when Plaintiff’s counsel

already had those documents ready to produce, saving time and

                                      7
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 8 of 12 PageID: 754



expense for everyone, including the City, which has professed an

inability due to Covid-19 and other issues from timely complying

with other discovery requests.

       Additionally, Plaintiff argues that the City has not

pointed to any authority to support its position that Judge

Schneider was obligated to review Plaintiff’s Rule 26(a)

disclosures to determine whether the documents identified

therein were relevant.      Fed. R. Civ. P. 26(a)(1)(A)(ii) requires

Plaintiff to identify and produce materials “he has in [his]

possession, custody, or control and may use to support [his

claims or defenses],” not whether they are ultimately relevant

in the proofs stage of the case.          Plaintiff contends that the

City’s true purpose in objecting to Judge Schneider’s order is

its desire to relitigate issues about whether confidential

materials should be produced in this case at all, and

potentially relitigate discovery issues that were litigated in

nearly-identical cases, which is an argument it failed to make

before Judge Schneider.

      As noted above, this Court will only reverse Judge

Schneider’s opinion on pretrial matters if it is “clearly

erroneous or contrary to law.”        28 U.S.C. § 636(b)(1)(A); Fed.

R. Civ. P. 72(a); L. Civ. R. 72. 1(c)(1)(A).          This Court finds

that Judge Schneider’s July 8, 2020 Order (Docket No. 82)

modifying Discovery Confidentiality Orders in previous civil

                                      8
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 9 of 12 PageID: 755



lawsuits involving the City of Atlantic City in order to permit

Plaintiff to produce the City’s confidential materials that are

in his attorney’s possession in this case is not clearly

erroneous or contrary to the law, for three primary reasons.

      First, the City does not object to the documents at issue

being produced in this case as a general matter - the City only

objects to Plaintiff’s counsel producing them as part of

Plaintiff’s initial disclosures and providing them to Borgata.

The City, however, fails to explain how, if those documents

would eventually be produced by the City to Plaintiff and the

other defendants farther along in the discovery process, why it

would be contrary to law to expedite the process, saving all the

parties time and money, and have Plaintiff produce those exact

documents during the initial disclosures.

      The City focuses on the relevance of the documents and how

Judge Schneider should have made a relevance determination as

part of his Order, but that argument is hollow, which is the

second reason why this Court will uphold Judge Schneider’s

decision.    The City agreed with Judge Schneider that relevance

was not an issue with Plaintiff’s production of these documents

because it was part of Plaintiff’s initial disclosures, as

Plaintiff was required to identify all documents he had in his

possession, custody, or control and may use to support his

claims, which encompasses the Atlantic City discovery.            The City

                                      9
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 10 of 12 PageID: 756



 has failed to explain which of those documents are not relevant

 and should not be produced.       This Court cannot find that Judge

 Schneider’s Order was erroneous because he did not opine on the

 specific relevance of each document when the City did not then,

 and does not now, show how any document is not appropriately

 produced due to its relevance.       See, e.g., Jorjani v. New Jersey

 Institute of Technology, 2021 WL 100207, at *7 (D.N.J. Jan. 12,

 2021) (“Discovery is different than merits, and relevance is

 measured by the scope of Rule 26 . . . .”); Prudential Ins. Co.

 of America v. Massaro, 2000 WL 1176541, at *24 (D.N.J. 2000)

 (“Whether information is relevant in the sense of constituting a

 material fact with respect to liability and whether it is

 relevant as contemplated by the rules governing discovery are,

 of course, quite different.       As counsel well know, to be

 relevant for discovery purpose a fact need merely lead to the

 discovery of admissible evidence, Fed. R. Civ. P. 26(b)(1), an

 exceedingly low threshold.”).

       Finally, the Court finds the City has not articulated how

 it has suffered any prejudice by Judge Schneider’s Order.            The

 documents, which would have ultimately been produced by the City

 to Borgata and the other parties, are still protected by

 Discovery Confidentiality Orders in this case and the other

 civil actions.     The City cannot refute that Plaintiff producing

 them at the initial stages of the discovery process will save

                                      10
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 11 of 12 PageID: 757



 time and expense for all parties, including the City, and it

 will expedite a case that was filed in 2013 for events that

 occurred in 2011.     The City’s desire to keep its apparent “dirty

 laundry” 1 hidden from Borgata as long as possible is not

 prejudice, and it cannot stop the inevitable disclosure the City

 concedes will occur as party of the discovery process. 2




 1 Juries in three cases arising from similar allegations as the
 case here have found the City of Atlantic City liable under
 Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658
 (1978) for a practice and custom of failing to supervise its
 officers in connection with their use of excessive force. See
 Stadler v. Abram, 13-cv-2741, aff’d Stadler v. Abrams, 78 F.
 App’x 66 (3d Cir. 2019); Troso v. City of Atlantic City, 1:10-
 cv-01566-RMB-JS (Docket No. 106, December 19, 2013); Polanco &
 Polanco v. City of Atlantic City, L-1986-09, L-1805-09, aff’d
 Polanco v. Dabney, A-3270-17T3 (App. Div. Sept. 27, 2018).

 2 In a similar case advanced against Atlantic City by Plaintiff’s
 counsel here, Judge Schneider found with regard to the discovery
 of the City’s internal affairs files, “Frankly, now having the
 benefit of a complete record the Court is at a loss to think of
 a good reason not to order the production of all of Atlantic
 City's IA files. The files are unquestionably relevant to
 plaintiff's Monell claim, the scope of the production is not
 unprecedented, and the production will help avoid and streamline
 future evidentiary issues and motion practice. Further, the
 parties’ experts agree it is preferable to review all the files.
 . . . . Full disclosure will permit plaintiff to get to the
 bottom of the alleged problems with Atlantic City's IA process.
 If there is a justifiable reason why Atlantic City's police
 officers, according to plaintiff, act with impunity, and why
 Atlantic City is subject to so many citizen complaints and §
 1983 lawsuits, the public has a right to know. Full disclosure
 of Atlantic City's IA files will reveal what is really
 happening. Given the facts before the Court, a snapshot will not
 do.” Costantino v. City of Atlantic City, 152 F. Supp. 3d 311,
 334, 335 (D.N.J. 2015).
                                      11
Case 1:13-cv-05401-NLH-JS Document 104 Filed 02/09/21 Page 12 of 12 PageID: 758



       In sum, this Court is not “left with the definite and firm

 conviction that a mistake has been committed” by Judge

 Schneider’s July 8, 2020 Order.        To the contrary, the Court

 finds Judge Schneider’s Order to be an appropriate course of

 action to efficiently expedite discovery in a seven year old

 case involving claims against Atlantic City that have been shown

 to be meritorious in other cases.         See Fed. R. Civ. P. 1.

                                 CONCLUSION

       For the reasons expressed above, Plaintiff’s Appeal will be

 denied, and the Magistrate Judge’s July 8, 2020 Order (Docket

 No. 82) will be affirmed in all respects.

       An appropriate Order will be entered.



 Date: February 9, 2021                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      12
